DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, line 2, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5, line 3, the phrase “the diameter of the spray holes” lacks antecedent basis.  In order to correct this issue, claim 4 should depend from either claim 2 or 3 in order to provide antecedent basis for “the diameter of the spray holes” in claim 5.
In claim 6, line 2, the phrase “the filter” lacks antecedent basis.  In line 1, the numeral “1” should be changed to --4-- in order to provide proper claim dependency and antecedent basis for “the filter”.
In claim 8, line 5, the phrase “the network of open cavities” lacks antecedent.  In line 1, the numeral “4” should be changed to --6-- in order to provide proper claim dependency and antecedent basis for “the network of open cavities”.
Claim 10, lines 3 and 4, the phrases “a dispenser member” and “a pump” raise double inclusion issues since such recitations have already been positively recited in claim 1.
Regarding claim 10, lines 3 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0041844 A1(Dunne).
Dunne ‘844 discloses a fluid dispenser head for mounting on a pump 5/6; including a bearing surface 16; a spray wall 12/22 that is perforated with a network of holes 21 through which the fluid under pressure passes so as to be sprayed in small droplets; a suction chamber 11 of volume that is variable, such that the volume of the suction chamber decreases when pressure is exerted on the bearing surface and increases when the pressure on the bearing surface is relaxed, see Figures 1 and 2. See Figures 1-5 and paragraphs [0025-0067].
	As to claims 2 and 3, see paragraphs [0013-0014, 0066-0067].
	As to claim 7, see paragraph [0037].
	As to claim 9, see piston 9 and paragraph [0036].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0041844 A1(Dunne) in view of Cater ‘189.
US 2011/0041844 A1(Dunne) discloses all the featured elements of the instant invention, except for a filter upstream of the spray wall and the filter being a filter block forming a network of open cavities.  Cater ‘189 discloses a spray head 160 with filter 161 upstream from a spray wall 162 comprising a filter block forming a network of open cavities, see Figure 15 and col. 12, lines 44-51.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a filter upstream of the spray wall comprising a filter block forming a network of open cavities in the apparatus of US 2011/0041844 A1(Dunne), as taught by Cater ‘189, since such a modification will remove any impurities in the liquid being sprayed from the nozzle for inhalation.

Allowable Subject Matter
Claims 5, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Bennett ‘198 discloses a dispenser head with filters upstream of the spray wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752


/STEVEN J GANEY/Primary Examiner, Art Unit 3752